EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-15 have been cancelled.
















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to inventions non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber preform comprising: a glass material and a refractive index adjusting additive, wherein the preform has striae due to difference in concentration of the additive, the striae have concentric refractive index periodicity in at least a part thereof from a radial center of the preform to an outer periphery thereof, and respective striae pitches each indicating a period of the refractive index periodicity increase from the center of the preform to the outer periphery thereof,
in combination with the rest of the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maklad (US 4231774) teaches an optical fiber preform with different concentric layers with different indices, but does not teach the increasing pitch of the striae from the inside out.
Iwahashi et al (US 7462574 B2) and Koike et al (US 7998892 B2) teach a silica glass with fluctuations of refractive index additives, but do not teach the increasing pitch of the striae from the inside out.
Nunome (US 2012/0321891 A1) teaches a silica body with varying refractive index from the inside out, but does not teach the increasing pitch of the striae from the inside out.
Cook et al (US 9989458 B2) teaches a method of measuring the index profile of a fiber and discusses varying striae, but does not teach the increasing pitch of the striae from the inside out.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883